Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Amended claims 1 and 16 add limitations from 13 and 14 in “and/or” form. The “and” should be removed. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8-15, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komino; Mitsuaki et al. (US 6156151 A) in view of in view of Narushima; Kensaku et al. (US 20100081292 A1). Komino teaches a gas distribution assembly (UC+CC+106A+106B; Figure 1,2) comprising: a pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) comprising a cylindrical body (UC+106a+106b; Figure 1,2) with an open central region (above 106a; Figure 2), the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) having an inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4), an outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4), a top wall (See annotated PA; Applicant’s 308; Figure 4) and a bottom wall (bottom wall of UC at 106a; Figure 1,2), the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) slanting at a first angle relative to a central axis of the gas distribution assembly (UC+CC+106A+106B; Figure 1,2) so that the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) adjacent the bottom wall (bottom wall of UC at 106a; Figure 1,2) is closer to the central axis than the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) adjacent the top wall (See annotated PA; Applicant’s 308; Figure 4); a showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) having a front surface (bottom of 102; Figure 1,2) and a back surface (back surface of 102; Figure 2) defining a thickness with a plurality of apertures (104; Figure 1,2) extending through the thickness, the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) positioned so that an outer portion of the back surface (back surface of 102; Figure 2) is adjacent the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5); and a gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) having an upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) and a lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5), the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) positioned within the open central region (above 106a; Figure 2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5), the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) comprising a front surface (See Examiner’s annotated PA-Applicant’s 322; [0068]), a back surface (See Examiner’s annotated PA-Applicant’s 324; Figure 5; [0068]) and an outer wall (See Examiner’s annotated PA-Applicant’s 326; Figure 5; [0068]), the upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) comprising an inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4), an outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4) spaced a greater distance from a central axis of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) than the outer wall (See Examiner’s annotated PA-Applicant’s 326; Figure 5; [0068]) of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5), a top wall (See annotated PA; Applicant’s 308; Figure 4) and a bottom wall (See Examiner’s annotated PA; - Applicant’s 310; Figure 4) with a cavity (103; Figure 1-Applicant’s 312; Figure 5) in the bottom wall (See Examiner’s annotated PA; - Applicant’s 310; Figure 4), the cavity (103; Figure 1-Applicant’s 312; Figure 5) having an inner cavity wall (inner cavity wall of 103, Examiner’s annotated PA; Figure 1-Applicant’s 314; Figure 5) and an outer cavity wall (outer cavity wall of 103, Examiner’s annotated PA; Figure 1-Applicant’s 316; Figure 5), the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) having an opening (106; Figure 1,2-Applicant’s 328; Figure 4) extending from the back surface (back surface of 106a; Figure 2) to the front surface (bottom surface of 107; Figure 1,2-Applicant’s 322; Figure 4), the opening (106; Figure 1,2-Applicant’s 328; Figure 4) formed around the central axis, the front surface (bottom surface of 107; Figure 1,2-Applicant’s 322; Figure 4) having a contoured surface with an inner peripheral edge spaced an inner distance from the back surface (back surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) and an outer peripheral edge in direct contact with the back surface (back surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) forming a funnel gap (gap between 107 and CC; Figure 1,2-Applicant’s 334; Figure 5) between the front surface (bottom of 102; Figure 1,2) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and the back surface (back surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5); and, the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) forming a plenum (112/112a; Figure 1-Applicant’s 299; Figure 5) between the outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4) of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), the cavity (103; Figure 1-Applicant’s 312; Figure 5) in the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) - claim 1
Komino further teaches:
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, wherein the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) comprises an inner portion (inner portion CC where 104 are; Figure 2) and an outer portion (outer portion of CC where 112a are; Figure 2), the plurality of apertures (104; Figure 1,2) within the inner portion (inner portion CC where 104 are; Figure 2), the outer portion (outer portion of CC where 112a are; Figure 2) comprising a plurality of exhaust channels (112a; Figure 2) arranged in a ring around the central axis of the gas distribution assembly (UC+CC+106A+106B; Figure 1,2) and extending from a front opening (top of CC at 112a; Figure 1,2) in the front surface (top of CC; Figure 1,2) to a back opening (bottom opening at 112a; Figure 1,2) in the back surface (bottom surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5), as claimed by claim 2
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 2, wherein the plurality of apertures (104; Figure 1,2) in the inner portion (inner portion CC where 104 are; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) has an outer ring of apertures (104; Figure 1,2) spaced a distance from the outer peripheral edge of the contoured surface to prevent dead volume in the funnel gap (gap between 107 and CC; Figure 1,2-Applicant’s 334; Figure 5), as claimed by claim 6. With respect to Applicant’s claim requirement “to prevent dead volume in the funnel gap”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, further comprising a purge ring (112; Figure 1,2-Applicant’s 500; Figure 2) positioned adjacent the back surface of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), the purge ring (112; Figure 1,2-Applicant’s 500; Figure 2) having a top surface, an inner edge, an outer edge and a bottom surface, at least one gas channel (112a; Figure 2) formed in the bottom surface and positioned over a plurality of purge channels (112a; Figure 2) in the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) extending from the back surface (bottom surface of CC; Figure 2) to the contoured front surface (bottom of 102; Figure 1,2), as claimed by claim 8
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, further comprising a gas inlet (106; Figure 1) connected to the back surface of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and providing fluid communication between a gas inlet line (piping between 106 and 110; Figure 1) and the opening (106; Figure 1,2-Applicant’s 328; Figure 4) in the back surface of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), as claimed by claim 10
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, wherein a flange (See Examiner’s annotated PA-Applicant’s 262; Figure 4) extends from the top wall of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5), the flange (See Examiner’s annotated PA-Applicant’s 262; Figure 4) having a top wall and a bottom wall, as claimed by claim 11
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 11, wherein the top wall of the flange (See Examiner’s annotated PA-Applicant’s 262; Figure 4) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) is in contact with the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), as claimed by claim 12
A processing chamber (LC; Figure 1,2) comprising: a chamber body (LC; Figure 1,2) having sidewalls and bottom bounding a process volume, the sidewalls having a top lip, at least one substrate support (114; Figure 1,2) within the process volume, the at least one substrate support (114; Figure 1,2) having a support surface; a chamber lid (See Examiner’s annotated prior art-Applicant’s 150) positioned over and in contact with the lip of the sidewalls of the chamber body (LC; Figure 1,2) ; and, a gas distribution assembly (UC+CC+106A+106B; Figure 1,2) comprising: a pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) comprising a cylindrical body (UC+106a+106b; Figure 1,2) with an open central region (above 106a; Figure 2), the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) having an inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4), an outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4), a top wall (See annotated PA; Applicant’s 308; Figure 4) and a bottom wall (bottom wall of UC at 106a; Figure 1,2), the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) slanting at a first angle relative to a central axis of the gas distribution assembly (UC+CC+106A+106B; Figure 1,2) so that the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) adjacent the bottom wall (bottom wall of UC at 106a; Figure 1,2) is closer to the central axis than the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) adjacent the top wall (See annotated PA; Applicant’s 308; Figure 4); a showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) having a front surface (bottom of 102; Figure 1,2) and a back surface (top surface of CC; Figure 2) defining a thickness with a plurality of apertures (104; Figure 1,2) extending through the thickness, the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) positioned so that an outer portion (outer portion of CC where 112a are; Figure 2) of the back surface (top surface of CC; Figure 2) is adjacent the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5); and a gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) having an upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) and a lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5), the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) positioned with the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) within the open central region (above 106a; Figure 2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5), the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) comprising a front surface (bottom of 106a; Figure 1,2), a back surface (top surface of 106a; Figure 2) and an outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4), the upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) comprising an inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4), an outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4) spaced a greater distance from a central axis of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) than the outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4) of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5), a top wall (See annotated PA; Applicant’s 308; Figure 4) and a bottom wall (bottom wall of UC at 106a; Figure 1,2) with a cavity (103; Figure 1-Applicant’s 312; Figure 5) in the bottom wall (bottom wall of UC at 106a; Figure 1,2), the cavity (103; Figure 1-Applicant’s 312; Figure 5) having an inner cavity wall (inner cavity wall of 103, Examiner’s annotated PA; Figure 1-Applicant’s 314; Figure 5) and an outer cavity wall (outer cavity wall of 103, Examiner’s annotated PA; Figure 1-Applicant’s 316; Figure 5), the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) having an opening (106; Figure 1,2-Applicant’s 328; Figure 4) extending from the back surface (top of 106a; Figure 2) to the front surface (bottom of 106a; Figure 1,2), the opening (106; Figure 1,2-Applicant’s 328; Figure 4) formed round the central axis, the front surface (bottom of 106a; Figure 1,2) having a contoured surface with an inner peripheral edge spaced an inner distance from the back surface (top surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) and an outer peripheral edge in direct contact with the back surface (top surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) forming a funnel gap (gap between 107 and CC; Figure 1,2-Applicant’s 334; Figure 5) between the front surface (107; Figure 1,2) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and the back surface (top surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5); and, the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) forming a plenum (112/112a; Figure 1-Applicant’s 299; Figure 5) between the outer wall (See Examiner’s annotated PA-Applicant’s 306; Figure 4) of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), the cavity (103; Figure 1-Applicant’s 312; Figure 5) in the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the upper portion (See Examiner’s annotated PA-Applicant’s 302; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5) and the inner wall (See Examiner’s annotated PA-Applicant’s 304; Figure 4) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) - claim 16
The processing chamber (LC; Figure 1,2) of claim 16, wherein the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) comprises an inner portion (inner portion CC where 104 are; Figure 2) and an outer portion (outer portion of CC where 112a are; Figure 2), the plurality of apertures (104; Figure 1,2) within the inner portion (inner portion CC where 104 are; Figure 2), the plurality of apertures (104; Figure 1,2) positioned over the support surface, as claimed by claim 17
The processing chamber (LC; Figure 1,2) of claim 17, wherein the plurality of apertures (104; Figure 1,2) in the inner portion (inner portion CC where 104 are; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) has an outer ring of apertures (104; Figure 1,2) positioned beyond a substrate positioned and in contact with the support surface, as claimed by claim 18. Applicant’s claim requirement of “…positioned beyond a substrate positioned and in contact with the support surface” is a claim requirement of intended use in pending apparatus claims because the claim requirement depends on the substrate’s geometry. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The processing chamber (LC; Figure 1,2) of claim 16, wherein a flange (See Examiner’s annotated PA-Applicant’s 262; Figure 4) extends (See above. Assumed bottom wall) from the top wall (See annotated PA; Applicant’s 308; Figure 4) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5), the flange (See Examiner’s annotated PA-Applicant’s 262; Figure 4) having a top wall and a bottom wall, the bottom wall positioned adjacent to and in contact with a top wall (See annotated PA; Applicant’s 308; Figure 4) of a chamber lid (See Examiner’s annotated prior art-Applicant’s 150), as claimed by claim 19
Komino does not teach an outer peripheral edge of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) is thermally isolated from a chamber lid (See Examiner’s annotated prior art-Applicant’s 150) by a gap and/or the back surface of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) is thermally isolated from the bottom wall of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) – claims 1, 16
Narushima also teaches a multi-component showerhead (40; Figure 1; [0047]) including a line heater (75; Figure 1) and a thermal isolation component (77; Figure 1; [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Komino to add Narushima’s line heater and insulator elements as taught by Narushima.
Motivation for Komino to add Narushima’s line heater and insulator elements as taught by Narushima is for temperature control as taught by Narushima ([0012], [0030]) for controlling reactivity of nickel depositions as taught by Narushima ([0030], [0033], etc..)
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komino; Mitsuaki et al. (US 6156151 A) in view of Nguyen; Tue (US 6565661 B1). Komino is discussed above. Komino does not teach:
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 2, wherein the front opening (top of CC at 112a; Figure 1,2) is closer to the central axis of the gas distribution assembly (UC+CC+106A+106B; Figure 1,2) than the back opening (bottom opening at 112a; Figure 1,2), as claimed by claim 3
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 3, wherein the front openings (top of CC at 112a; Figure 1,2) and back openings (bottom opening at 112a; Figure 1,2) of the plurality of exhaust channels (112a; Figure 2) have the same cross-section, as claimed by claim 4
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 4, wherein the plurality of exhaust channels (112a; Figure 2) are slanted at the first angle, as claimed by claim 5
Nguyen teaches a gas distribution assembly (Figures 5,6) including numerous hole angles and profiles as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Komino to optimize Komino’s gas conveyance holes as taught by Nguyen.
Motivation for Komino to optimize Komino’s gas conveyance holes as taught by Nguyen is for “high flow conductance” as taught by Nguyen (column 3; lines 20-38).
Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komino; Mitsuaki et al. (US 6156151 A) in view of Narushima; Kensaku et al. (US 20100081292 A1). Komino is discussed above. Komino does not teach
the gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 8, further comprising a liner heater (Applicant’s 550; Figure 2) positioned adjacent the back surface (top surface of CC; Figure 2) of the lower portion (See Examiner’s annotated PA-Applicant’s 320; Figure 5) of the gas funnel (above 106a between inner UC; Figure 1,2-Applicant’s 300; Figure 5), as claimed by claim 9
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, wherein an outer peripheral edge of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) is thermally isolated from a chamber lid (See Examiner’s annotated prior art-Applicant’s 150) by a gap, as claimed by claim 13
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 1, wherein the back surface (top surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) is thermally isolated from the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5), as claimed by claim 14
The gas distribution assembly (UC+CC+106A+106B; Figure 1,2) of claim 14, wherein the back surface (top surface of CC; Figure 2) of the showerhead (CC; Figure 1,2-Applicant’s 280; Figure 5) is thermally isolated from the bottom wall (bottom wall of UC at 106a; Figure 1,2) of the pumping liner (UC+106a+106b; Figure 1,2-Applicant’s 250; Figure 5) by at least one isolating thermal pad, as claimed by claim 15
Narushima also teaches a multi-component showerhead (40; Figure 1; [0047]) including a line heater (75; Figure 1) and a thermal isolation component (77; Figure 1; [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Komino to add Narushima’s line heater and insulator elements as taught by Narushima.
Motivation for Komino to add Narushima’s line heater and insulator elements as taught by Narushima is for temperature control as taught by Narushima ([0012], [0030]) for controlling reactivity of nickel depositions as taught by Narushima ([0030], [0033], etc..)
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Independent claims 1 and 16 have been amended to recite the limitations of claims 13 and 14 in the alternative. As claims 13 and 14 are not rejected under 35 U.S.C. § 102, Applicant submits that independent claims 1 and 16, as well as their dependents, are no longer anticipated by Komino. Accordingly, Applicant respectfully requests that this basis for rejection be reconsidered and withdrawn.
“
In response, the Examiner has proposed a new ground of rejection as necessitated by Applicant’s argument. See above.
Applicant states:
“
As identified above, independent claims 1 and 16 have been amended to recite the limitations of claims 13 and 14 in the alternative. In rejecting claims 13 and 14, the Office Action concedes that Komino does not teach the limitations of claims 13-15. 
To remedy this deficiency, the Office Action cites to Dhindsa which allegedly discloses "a multi-component showerhead including a line heater (700; Figure 5) and a thermal isolation/isolation component (600; Figure 5)." 
Applicant asserts that the isolation component 600 disclosed by Dhindsa fails to meet the limitations of claims 13 and 14. Claim 13 recites thermal isolation between the showerhead and the chamber lid by a gap. Claim 14 recites thermal isolation between the showerhead and the pumping liner (Claim 15 recites that this is achieved by a thermal pad). In contrast Dhindsa discloses at Col. 13, 11. 20-22, that "insulator 600, which is preferably thermally conductive but electrically insulating." Accordingly, one skilled in the art would not have been motivated to Page 8 of 
thermally isolate the claimed showerhead by a gap or a thermal pad based on the disclosure of Dhindsa which prefers a thermally conductive insulator 600.
“
In reposne to Applicant’s arguments, with respect to the rejections under Dhindsa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Narushima; Kensaku et al. (US 20100081292 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below prior art illustrates functional and structural similarties to Applicant’s claimed invention:
US 20140036274 A1
US 20160153088 A1
US 20040221808 A1
US 20100279008 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716